The appellant was convicted in the district court of Panola County for the offense of manslaughter and her punishment assessed at confinement in the penitentiary for a term of two years.
Various objections are urged by appellant to the charge of the court, but most of these objections are applicable to the charge on murder and the inadequacy of the charges submitting manslaughter, and in view of the fact that the appellant was convicted for manslaughter, these questions have thereby been eliminated from the case. *Page 537 
We have carefully examined appellant's criticisms of the court's charge submitting the law of self-defense, and we cannot agree that it is subject to the criticisms urged against it, but on the contrary, we think it very clearly applies the law to the facts in the case.
Appellant complains that the verdict as rendered by the jury was such as to give her the benefit of the suspended sentence. The original verdict of the jury has by proper order of the court been sent to this court and is before us for review. The verdict is in the following language:
"We, the jury, find the defendant guilty of manslaughter and assess her punishment at two years confinement in the penitentiary, we further find that the defendant has never been convicted of a felony, in this State or any other State and recommend that her sentence be not suspended."
The verdict is properly signed by John Young, foreman. In that clause of the verdict which reads "and recommend that her sentence be not suspended" there is a line drawn either under or over the word not. In ordering the original verdict to be sent to this court, the trial court makes the following explanation: "that the jury after having considered the case, came into open court with a verdict of guilty, assessing the penalty at two years in the penitentiary, but failed to pass on the question of whether they would suspend the sentence or not. The court, in the presence of one of the attorneys for the defendant, wrote the verdict just as it was written by the jury and underneath wrote the form that was necessary on the question of suspended sentence, leaving a blank underscored by the line, and instructed the jury that if they decided to suspend the sentence that they would leave the space blank, and if they decided not to suspend the sentence, they would write the word "not" in the space. The jury was then ordered to retire to their room to further consider their verdict, after they brought in the verdict as recorded in this case, in writing the word "not", they wrote it so that the line would pass through the word "not", they wrote it so that the line would pass through the word instead of above the line. When the verdict was returned in the court the same was read to the jury in the presence of defendant and one of defendant's attorneys, and the foreman of the jury was asked if that was the verdict of the jury, which refused the suspended sentence. The foreman answered in the affirmative, and then the balance of the jury were asked if it was their verdict and they all answered in the affirmative. There was no objection by defendant or her counsel, and the verdict was received."
By a separate bill of exception, the defendant shows to the court that he excepted to the explanation of the court with reference to how this verdict was received and what was said and done at the time *Page 538 
it was received. Appellant by her bill shows that the reason that she objected and excepted to the court's explanation was that said explanation cannot be received to impeach the verdict as it was returned, to explain it or show a mistake in it, but the verdict must speak for itself.
We cannot agree with appellant's contention in this matter. The verdict should receive a liberal rather than a strict construction and if the finding of the jury can be reasonably ascertained, the verdict should be held good as to form. The object should be to ascertain the intention of the jury. Sec. 646, Branch's P. C., and many authorities there cited.
Applying this rule of construction to the verdict in this case, we have no doubt that the jury intended not to suspend the appellant's sentence. An inspection of the original verdict shows that the word "not" was written in a different handwriting from that of the balance of the verdict and it also seems perfectly apparent from an inspection of the verdict that the word "not" was written over the line rather than that the line was drawn through said word. Under these conditions, we think it clear that appellant is not entitled to a suspended sentence under the verdict rendered.
Finding no error in the record, it is our opinion that the same should be in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.